      Case 3:15-cr-02659-BEN Document 58 Filed 05/06/20 PageID.347 Page 1 of 4


 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6   TANYA MARIE MORREO,                               Case No.: 18-cv-2100-BEN
                                         Movant,                 15-cr-2659-BEN
 7
 8   v.                                                ORDER
 9   UNITED STATES OF AMERICA,
10                                   Respondent.
11
12         Movant has filed a Motion to Vacate, Set Aside, or Correct Sentence pursuant to
13   28 U.S.C. § 2255. The motion is filed timely and the motion is denied.
14                                        BACKGROUND
15         Movant pleaded guilty without a plea agreement and was convicted of importing
16   9.91 kilograms of methamphetamine with a purity level of 99.7% in violation of 21
17   U.S.C. § 952 and 960. She was sentenced to 180 months. The sentence was affirmed on
18   appeal. Movant now asserts claims of ineffective assistance of counsel and prosecutorial
19   misconduct.
20                                     LEGAL STANDARD
21         Under section 2255, a movant is entitled to relief if the sentence: (1) was imposed
22   in violation of the Constitution or the laws of the United States; (2) was given by a court
23   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
24   law; or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
25   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). If it is clear the movant has failed to
26   state a claim, or has “no more than conclusory allegations, unsupported by facts and
27   refuted by the record,” a district court may deny a § 2255 motion without an evidentiary
28   hearing. United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986). That is the case here.

                                                   1
      Case 3:15-cr-02659-BEN Document 58 Filed 05/06/20 PageID.348 Page 2 of 4


 1                                         DISCUSSION
 2         In this case, the Court notes that the PSR calculated Movant’s Guideline range as
 3   360 months to life. However, the maximum sentence for the offense as charged was 240
 4   months. Had the government filed an 851 enhancement, which it could have done, rather
 5   than a maximum sentence of 240 months, 240 months would have been the minimum
 6   mandatory sentence. Sentencing Transcript at 17. The Government calculated the
 7   Guideline range as 240 to 240 because of the statutory maximum sentence cap. Movant
 8   calculated her Guideline range as 155 to 188 months. Regardless, all agreed that
 9   Movant’s criminal history score was 16 and criminal history category was VI.
10         Ultimately, this Court imposed a sentence of 180 months. The sentence was 60
11   months below the Guidelines range of 240 to 240 as calculated by the Probation
12   Department and as calculated by the government. Against this backdrop, Movant asserts
13   two claims.
14         Movant asserts her attorney rendered ineffective assistance for several reasons. To
15   prevail on an ineffective assistance of counsel claim, a defendant must show that his
16   attorney’s performance was unreasonable under the prevailing professional standards and
17   that the deficient performance prejudiced his defense. See Strickland v. Washington, 466
18   U.S. 668, 694-95 (1984). There is a “strong presumption” that counsel’s conduct is
19   reasonable, Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir. 1995), and “[r]eview of
20   counsel’s performance is highly deferential.” United States v. Ferreira-Alameda, 815
21   F.2d 1251, 1253 (9th Cir. 1986). To establish “prejudice” under Strickland’s second
22   prong, a petitioner must show a “reasonable probability that, but for counsel’s errors, he
23   would not have pleaded guilty and would have insisted on going to trial.” Hill v.
24   Lockhart, 474 U.S. 52, 56-57 (1985). Movant has not established either prong of the
25   Strickland requirements.
26         To begin, Movant claims that her counsel should have obtained a psychological
27   evaluation for her. She may have been suffering lingering depressive effects of a difficult
28   childhood. However, Movant identifies no specific evidence of acute mental illness at

                                                  2
      Case 3:15-cr-02659-BEN Document 58 Filed 05/06/20 PageID.349 Page 3 of 4


 1   the time of the offense or during these criminal proceedings that would cause effective
 2   counsel to obtain a psychological evaluation. Her primary argument is that had she been
 3   sane, she would not have pleaded guilty without a plea agreement. This general
 4   allegation lacks important specifics and lacks evidentiary support. Moreover, Movant
 5   claims that she wanted to plead guilty early in order to receive a four-level downward
 6   departure for fast-track. Once again, this lacks evidentiary support and would not have
 7   changed the outcome. Even with a fast-track departure, the Guideline range would have
 8   been reduced to 235 to 293, barely below the statutory maximum of 240, and still far
 9   above the actual sentence of 180 months. It can be presumed that her attorney
10   understood this and made reasonable strategic decisions. Hendricks, 70 F.3d at 1036.
11   Movant also argues that her counsel should have objected to her criminal history
12   calculation in the PSR. However, the calculation was correct, and her attorney
13   presumably knew this and cannot be considered ineffective for not making a known,
14   defective objection. Id.
15         Movant also argues that her attorney was ineffective at sentencing because he did
16   not “prove” she deserved a minor role reduction. At the same time, she asserts that the
17   prosecutor committed misconduct by not cross-examining her about her declaration
18   offered in support of her minor role request. There are several defects in these related
19   arguments. But the reasons for denying relief on these grounds can be summarized, as
20   follows.
21          First, the sentencing transcript confirms that her attorney did zealously advocate
22   for a minor role reduction. Second, the Court accepted and assumed to be true Movant’s
23   last-minute declaration of facts about her role in the offense. Third, the prosecutor had
24   no obligation to cross-examine Movant about her declaration. Fourth, the Court decided
25   based on her declaration and her counsel’s advocacy that she was eligible, but not
26   entitled, to a minor role reduction. Fifth, the Court of Appeals considered the argument
27   and affirmed this Court’s decision declining to give a minor role reduction. Finally, even
28   had the minor role reduction been granted, the ultimate sentence imposed would have

                                                  3
      Case 3:15-cr-02659-BEN Document 58 Filed 05/06/20 PageID.350 Page 4 of 4


 1   remained the same as a sufficient but not greater than necessary sentence in light of all of
 2   the section 3553 sentencing factors.
 3          To sum up, there is little to overcome the presumption that her attorney’s
 4   performance was effective. Hendricks, 70 F.3d at 1036. Even assuming, for the sake of
 5   argument, that the performance prong was established, Movant has not viably established
 6   the prejudice prong as required by Hill, 474 U.S. at 56-57. Both prongs must be satisfied
 7   for relief. Neither prong has been established. As the Court remarked during the
 8   sentencing hearing, “Well, Mr. Stewart, once again, I think you have done an outstanding
 9   job on behalf of your client. I have to tell you this. I hope your client understands.”
10   Sentencing Transcript at 24.
11                                          CONCLUSION
12         Movant’s claims are denied without hearing because they neither establish a
13   debatable claim of ineffective performance nor resulting prejudice.
14         The Motion to Vacate, Set Aside, or Correct Sentence is DENIED.
15                                  No Certificate of Appealability
16         A court may issue a certificate of appealability where the movant has made a
17   “substantial showing of the denial of a constitutional right,” and reasonable jurists could
18   debate whether the motion should have been resolved differently, or that the issues
19   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
20   322, 335 (2003). This Court finds that Movant has not made the necessary showing. A
21   certificate of appealability is therefore DENIED.
22   IT IS SO ORDERED.
23   DATED: May 6, 2020                                   ____________________________
                                                          HON. ROGER T. BENITEZ
24
                                                          United States District Court Judge
25
26
27
28

                                                  4
